Locher, J.,
dissenting. In State, ex rel. Canada, v. Phillips (1958), 168 Ohio St. 191 [5 O.O.2d 481], this court observed in paragraph seven of the syllabus:
“Where a municipality establishes and operates a police department, it may do so as an exercise of the powers of local self-government conferred upon it by Sections 3 and 7 of Article XVIII of the Constitution; and, if it does, the mere interest or concern of the state, which may justify the state in providing similar police protection, will not justify the state’s interference with such exercise by a municipality of its powers of local self-government.”
The establishment and operation of a police department is therefore well within the ambit of local municipal control.
In Benevolent Assn. v. Parma (1980), 61 Ohio St. 2d 375 [15 O.O.3d 450], this court indicated that a state statute compelling a municipality to pay city employees their full salaries while on military leave was in conflict with a local ordinance which specified that only the difference between the city and the military salary would be paid. In resolving this conflict we noted at 378 that “[i]t is axiomatic that an ordinance, similar to the one at bar, if enacted by a chartered municipality, would prevail over the state law irrespective of any conflict. Mullen v. Akron * * * [(1962), 116 Ohio App. 417 (22 O.O.2d 251)].” We held in Benevolent Assn, that any such conflict would also be resolved in favor of a non-charter municipality.
I believe the conflict at bar can only be resolved in favor of Sylvania because this court has articulated that the establishment and operation of a police department is an exercise of municipal self-government as delineated in Ohio’s Constitution with respect to home-rule powers. See State, ex rel. Canada, supra. Where local ordinance and state statute conflict in matters of local self-governmental concern, the municipal ordinance should prevail. Accordingly I dissent.
Holmes, J., concurs in the foregoing dissenting opinion.